Citation Nr: 1821772	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an initial compensable evaluation for cervicogenic headaches.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1982 to February 1986 and January 1992 to January 1993, along with a period of inactive duty for training from July 13, 1991 to July 14, 1991.

This matter originally came before the Board of Veterans' Appeals (Board) on an appeal from February 2011 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2013, the Veteran testified at a hearing at the Winston-Salem RO before a Decision Review Officer. In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. Transcripts of the hearings are of record.

In November 2017, the Board remanded the Veteran's appeal for additional evidentiary development. The appeal has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The issue of entitlement to an initial compensable evaluation for cervicogenic headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right knee disability was not manifest in service and it is not otherwise attributable to active service. Any arthritis was first shown years after service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017). There has been no indication to the contrary.

Pursuant to the Board's November 2017 remand, the Agency of Original Jurisdiction (AOJ) retrieved any outstanding records and provided the Veteran with a VA knee examination and opinion which was responsive to the questions asked of the examiner. A supplemental statement of the case was later issued in December 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's November 2017 remand as to the claim of entitlement to service connection for a right knee disability. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309. Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service. Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran seeks entitlement to service connection for a right knee disability. In pertinent part, he contends that he first injured his right knee in service after a fall. Alternatively, he has indicated that during his July 1991 period of inactive duty for training, he was involved in a car accident and injured his knee. Regardless, he later had surgery on his knee in 1998, where the doctor stated that the Veteran had an old tear in his anterior cruciate ligament (ACL). He also apparently reinjured his right knee after falling down a ladder at work in 2004 and underwent a second reconstructive surgery in 2005. 

Initially, the Board observes that the Veteran's service treatment records are silent as to any complaints or treatment for a right knee injury. Although the Veteran's service treatment records show that the Veteran fell in 1984, the only complaint and treatment was for minor abrasions to his hands and arms. 

The Board further observes that the Veteran was on inactive duty for training from July 13, 1991 to July 14, 1991. The evidence of record shows that the Veteran was involved in a motor vehicle accident on July 14, 1991 where he hit his head on the windshield. The Veteran's treatment records for that time and incident document complaints of neck and back pain, with headaches. 

As noted above, an August 2005 employment report from Home Depot shows that the Veteran injured his right knee in November 2004 while coming down a ladder at work. The Veteran later underwent right knee surgery in March 2005, where he was noted to have had a previous reconstructive ACL surgery in 1998.

The Board acknowledges that the Veteran has received some treatment for his right knee, with general complaints of pain. 

The Veteran underwent a VA knee examination in May 2015. The examiner diagnosed the Veteran with an ACL tear and degenerative arthritis, but determined that the Veteran's right knee disability is less likely than not a result of the motor vehicle accident, based on a lack of continuity of symptomatology. The Board notes that it is not clear if the 1998 surgery was considered, nor was it opined whether the old ACL tear could have resulted from the motor vehicle accident.

Pursuant to the Board's November 2017 remand, the Veteran underwent another VA examination in December 2017, wherein he was diagnosed with a right knee strain. The examiner opined that the Veteran's current right knee disability is less likely than not incurred in or caused by the claimed in service event or injury. The examiner provided the following remarks: 

The claimed condition [including previous] right knee surgeries was less likely than not (less than 50 percent probability) incurred from military service based on medical records containing no clinical notes during active service in 3/1982 to 2/1986 and 7/13/1991 to 7/14/1991 of right knee joint issues, personal lay statement of knee injury origin, "report of medical exam" in 2/1986 separation exam [is] silent on right knee joint and earliest documentation of right knee condition is from Concerta Medical Centers in 11/3/2004 due to on the job right knee injury at Home Depot with mention of prior right knee surgery in 1998 which suggest [the Veteran's] current right knee condition is not due to or related to military service. 

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim. 

First, the Board notes that there is no evidence showing that the Veteran's right knee disability, previously diagnosed as arthritis, was compensably disabling within one year of separation from service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). In fact, it appears that the earliest date that the Veteran was diagnosed with arthritis of the right knee was in 2015. This diagnosis was many years after the Veteran was discharged from service, and the December 2017 VA examination did not document any arthritis at the time. Thus, there is no evidence of a continuity of symptomatology since service, nor is there other showing that the previously diagnosed arthritis is related to service. Walker, 708 F.3d at 1338-40.

In light of the above, the Board determines that a preponderance of the evidence shows that the Veteran's right knee disability was not incurred in or aggravated by service. Here, the Board finds the reasoning of the December 2017 VA examiner highly probative as he indicated a detailed review of the evidence, provided fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding his right knee disability and onset. Further, the VA examiner suggested that the Veteran's current right knee problems are instead the result of a post-service injury at the workplace.

In sum, the most probative evidence of record is against showing that the Veteran's right knee disability is related to service. In making this decision the Board notes that the Veteran is competent to report knee problems and the circumstances surrounding such. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's right knee disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for a right knee disability is denied.


REMAND

With regard to the Veteran's claim of entitlement to an initial compensable evaluation for cervicogenic headaches, a review of the record reveals that a remand is necessary to ensure substantial compliance with the Board's November 2017 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the outset, the Board observes that the Veteran has received some VA treatment for his headaches, including prescription medication.

At the Veteran's May 2015 VA headache examination, the examiner diagnosed the Veteran with chronic tension headaches, which do not result in characteristic prostrating attacks.

The Board notes that the Veteran apparently underwent another VA examination for his headaches in December 2017. The Board further notes that this examination was performed by the same examiner who conducted the Veteran's VA knee examination. The VA examiner diagnosed the Veteran with cervicogenic headaches (tension), but reported that the Veteran's headaches do not result in characteristic prostrating attacks. 
The Board observes January 2018 correspondence from the Veteran and his representative that has challenged the adequacy of the December 2017 VA examination and Disability Benefits Questionnaire (DBQ) report. Particularly, it has been alleged that the Veteran never underwent a VA headaches examination, and that the VA knee examiner simply filled out a corresponding headaches DBQ report without actually examining the Veteran. In support of this contention, the Veteran stated that:

The doctor examined my right knee with an instrument to check range of movement. I made a comment that I thought this was for my headaches, and the doctor replied this was for right knee only. Also, he said there would be a separate appointment for headaches with another doctor, and probably a different provider ... The doctor did not check my head or neck area. 

Given the above, and the fact that it is unclear if the Veteran ever received a proper VA examination, the Board finds that a new VA headaches examination would be of considerable assistance in determining the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA headache examination. Forward the entire electronic claims file to a suitably qualified VA examiner who has not previously examined the Veteran to determine the current severity of the Veteran's cervicogenic headaches. In accordance with the latest worksheet for rating cervicogenic headaches, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his cervicogenic headaches. The examiner should also identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected cervicogenic headaches. The examiner must specify in the report that the Virtual VA and VBMS records have been reviewed.

2. After the development requested has been completed, the AOJ should review any examination report or opinion to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


